Citation Nr: 1738448	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 following pacemaker implantation surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to July 1982 and from February 1991 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied the Veteran's request for a temporary total disability rating for convalescence after an August 2013 pacemaker surgery on the grounds that the surgery was not the result of treatment for his service-connected coronary artery disease.  The Veteran appealed that ruling to the Board.

The Board remanded this issue for further development in May 2015 and again in March 2017.  On both occasions, the Board considered the temporary total rating issue together with several other issues.  In March 2017, the Board decided seven issues, while remanding the request for a temporary total disability rating following pacemaker implantation surgery.  The Veteran appealed some of Board's May 2017 rulings to the United States Court of Appeals for Veterans Claims (Court).  The Court has not yet addressed the Veteran's appeal of those issues and, therefore, the Board may not consider them in this remand.  For the issue in this appeal, the scope of the March 2017 remand was limited to ordering the scheduling of a video conference hearing.  The remand did not otherwise consider the need for other development concerning the claim for a temporary total rating following pacemaker surgery.

In May 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  He was assisted at this hearing by a veterans service officer from Disabled American Veterans (DAV).  A transcript of that hearing is of record.

Following the hearing, the Board observes that the Veteran excecuted a May 2017 VA Form 21-22, appointing an attorney as his representative before VA.  However, in a subsequent June 2017 VA Form 21-22, the Veteran re-appointed Disabled DAV as his representative.  There has been no subsequent appointment of another representative or withdrawal of DAV's representation in this matter.  Thus, the Board recognizes DAV as the Veteran's representative in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 4.30, a total disability rating is assigned for one, two, or three months, when medical evidence shows that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence; or surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, a body cast, the necessity of home confinement, or the necessity of crutches or a wheel chair; or immobilization by cast, without surgery, of one or more major joints.  The 100 percent evaluation may be extended beyond three months and is followed by the schedular evaluation warranted by the evidence.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).

At the videoconference hearing, the Veteran testified that, after surgical implantation of a pacemaker in August 2013, he required about sixty days of convalescence.   The medical records indicate that the purpose of the pacemaker surgery was the treatment of atrial fibrillation or atrial flutter.  The RO denied the claim for a temporary total rating on the grounds that the Veteran's atrial fibrillation was not a service-connected disability and, contrary to the Veteran's suggestion, was not related to his service-connected coronary artery disease.  To reach this conclusion, the RO relied on a November 2013 VA examination report, which, in May 2015, the Board found to be inadequate.  A copy of the November 2013 report is in the Veteran's Virtual VA electronic claims file.  According to the November 2013 VA examiner, it was less likely than not that atrial fibrillation was related to the Veteran's coronary artery disease.  The examiner did not, however, explain the reasons for this conclusion and likewise failed to address the Veteran's arguments that atrial fibrillation was the result of scarring associated with coronary bypass surgery and that statistic evidence suggests a correlation between coronary artery disease and atrial fibrillation.  

Pursuant to the Board's remand instructions, the AOJ obtained a medical opinion from a VA physician in February 2016.  According to the physician, it was less likely than not that atrial fibrillation was caused or aggravated by coronary artery disease.  To explain this opinion, the examiner wrote that the Veteran "had the [atrial fibrillation] years after the [coronary artery disease] diagnosis."  The history section of the examiner's opinion identified 2012 as the date atrial fibrillation was first diagnosed.  Because the February 2016 report failed to address the Veteran's suggestion that atrial fibrillation was caused by surgical scarring and also failed to address certain medical literature and statistics submitted by the Veteran, the AOJ obtained an addendum opinion from the same physician in March 2016.  In the addendum report, the examiner wrote that the statistics submitted by the Veteran came from "a general study, [which] does not specifically apply to a specific case.  It is scientific as well as common knowledge that many patients have [coronary artery disease] without atrial fibrillation, or have [atrial fibrillation] without [coronary artery disease].  All the opining [sic] is saying is that I did not find an established Nexus between the two in this case, as is the situation in many other cases.  This is not an absolute determination (i.e. 100%) rather it is a 50% (or less likely than not)[.]  The board or another provider may want to say it is 50% likely, if they find an established evidence or nexus in this specific case, I did not find that."  

A medical opinion may be inadequate if it rests on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The most recent medical opinion relied on the factual premise that the Veteran first developed atrial fibrillation in 2012.  But the Veteran's VA treatment records include an August 2003 discharge summary indicating that the Veteran's active problems included cardiac arrhythmia.  A December 2003 pharmacy medicine review also mentions cardiac arrhythmia as one of his diagnoses.  According to the medical history summary of a March 2005 VA dental progress note, cardiac arrhythmia was part of the Veteran's medical history.  This evidence undermines the rationale of the February 2016 medical opinion (i.e., that the Veteran "had the [atrial fibrillation] years after the [coronary artery disease] diagnosis") by suggesting that the Veteran may have developed atrial fibrillation prior to 2012.  

"An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295 301 (2008)).  Except for observing that atrial fibrillation developed years after the Veteran's coronary artery disease, the February 2016 medical opinion and March 2016 addendum report failed to explain the reasons for the examiner's conclusion.  Instead, the examiner repeated conclusory phrases indicating that the examiner did not find that the medical evidence in this case supported the required causal nexus between service-connected coronary artery disease and atrial fibrillation.  The examiner did not explain why the evidence ruled out the possibility that surgical scarring from coronary bypass surgery could have caused atrial fibrillation and - except to observe that the statistics submitted by the Veteran came from a general study - the examiner failed to address the Veteran's suggestion that the evidence suggests a correlation between coronary artery disease and heart arrhythmias.  From the opinions, it is difficult to decide whether examiner disagreed with the proposition that a statistical correlation exists between coronary artery disease and atrial fibrillation or whether the examiner agreed that such a correlation exists, but for other, unidentified reasons concluded that no relationship between the two conditions existed in the Veteran's specific case.

When VA undertakes to provide a medical opinion, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the most recent medical opinion relevant to the issue in this appeal was inadequate, the Board must remand this case for a new opinion.  
 
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since December 2015.

2. Obtain a new opinion from a qualified medical professional on the probability that the Veteran's service-connected coronary artery disease caused or aggravated the atrial fibrillation which resulted in pacemaker implantation surgery in August 2013.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If the examiner decides that he or she cannot provide the requested opinion without a new in-person examination, then a new examination should be arranged.  

After the records review is complete, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected coronary artery disease caused or aggravated his atrial fibrillation.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  In explaining his or her opinion, the examiner should specifically consider VA medical treatment records referring to cardiac arrhythmia in 2003 and 2005.  In explaining his or her opinions, the examiner should also consider the Veteran's statements suggesting that scarring associated with bypass surgery caused atrial fibrillation and his suggestion that the "Framingham Heart Study" indicates a correlation between coronary artery disease and atrial fibrillation.  If the examiner believes that the Veteran has misinterpreted the study's findings, he or she should explain why.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3. The AOJ must ensure that the requested medical opinion is in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





